Citation Nr: 0925706	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
December 2004. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the Veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in April 2008, the Board remanded the issue on appeal for 
further development.

The Veteran's appeal originally included the issue of service 
connection for bilateral hip strain.  During the pendency of 
the appeal, the RO, in a September 2008 decision, granted 
service connection for bilateral hip strain.  This is a 
complete grant of the benefits as to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran's service-connected Eustachian tube dysfunction 
is shown to be manifested by complaints of pressure in the 
ears and occasional dizziness; however, occasional staggering 
is not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected Eustachian tube dysfunction have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.87, Diagnostic Code 6204 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his Eustachian tube dysfunction.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the Veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Veteran was provided the 
appropriate notice in compliance with these requirements.  
Id.

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.
  
Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a May 2005 rating decision, the RO granted service 
connection for the Eustachian tube dysfunction and assigned a 
noncompensable rating, effective from January 2005.  In a 
March 2009 rating decision, the RO increased the rating for 
the Veteran's Eustachian tube dysfunction to 10 percent, in 
light of the medical evidence showing the Veteran experienced 
occasional dizziness.  This increased 10 percent evaluation 
was effective from January 2005.  Since the increase during 
the appeal did not constitute a full grant of the benefit 
sought, the Veteran's claim for an increased rating for the 
Eustachian tube dysfunction remains on appeal.  See AB v. 
Brown, 6 Vet.App. 35, 39 (1993). 

In the August 2004 VA examination, the examiner recorded the 
previous medical history associated with the Veteran's ear 
disorder.  The Veteran complained of bilateral ear pressure 
for the past nine years.  He occasionally had some pain in 
the ears while flying.  He was unaware of any hearing loss 
and did not complain of any tinnitus.  

On objective examination, the ear canals and tympanic 
membranes were normal bilaterally.  There was no evidence of 
any ear disease or active infection.  There was no 
disturbance of balance.  Hearing was normal in both ears and 
the Veteran experienced right ear pressure which was resolved 
by laying the chair flat.  The Veteran was diagnosed with 
patulous Eustachian tube.  The examiner explained that this 
condition had been on-going for many years and was 
responsible for the Veteran's inability to Valsalva.  The 
examiner commented that tympanogram confirmed normal ear 
pressure which supported the diagnosis.

In a June 2007 VA examination, the Veteran complained of a 
sense of pressure in both ears that had been bothering him 
for many years.  He reported that changes in elevation made 
his ears pop.  He denied having pain, purulent drainage or 
ringing in the ears.  He did report 2 episodes of what the 
examiner noted as syncope after standing quickly.  In both 
instances, the Veteran fell and awoke on the ground.  He 
denied having persistent vertigo or hearing loss.  He 
reported occasional pain in the jaw joints with chewing gum.

On objective examination, he had normal auricles.  External 
auditory canals were patent.  The tympanic membranes were 
intact and mobile bilaterally, with nasal Valsalva.  No 
spontaneous respiratory motion was noted of the tympanic 
membranes.  There was no fluid behind the eardrum and no 
masses.  Palpation over the left temporomandibular joint 
revealed some tenderness with jaw excursion.  Examination of 
the nose revealed a straight nasal septum with no purulent 
drainage.

The examiner commented that the Veteran did not have a 
patulous Eustachian tube.  In this regard, the examiner 
explained there was no respiratory motion of the tympanic 
membrane and the Veteran did not report autophony.  Further, 
the Veteran reported normal equalization of the pressure with 
altitude changes and he was able to clear his ears with nasal 
Valsalva.  The examiner commented that the Veteran's 
sensation of pressure in the ears was more likely due to 
inflammation of his temporomandibular joints.  To that end, 
the examiner noted that the Veteran was a frequent user of 
chewing gum.  The examiner advised the Veteran that avoiding 
chewing gum and a trial of soft foods and anti-inflammatories 
for 2 weeks may resolve his symptoms.

In an October 2008 VA examination, the examiner recorded the 
Veteran's previous medical history associated with his ear 
disorder.  The Veteran reported that he experienced constant 
intermittent bilateral ear pressure.  He also complained of 
mild hearing loss and difficulty clearing his ears with 
changes in elevation.  He denied other ear-related symptoms 
such as tinnitus, vertigo, balance or gait problems, ear 
discharge, pain or pruritus; however, he did endorse light-
headedness with standing.  The Veteran reported that he was 
advised to undergo placement of bilateral pressure-
equalization tubes; however, he decided to forego this 
procedure and instead pursued medical management with 
Eustachian tube exercises which had offered minimal benefit.

The Veteran reported that his symptoms were worse now with 
constant ear pressure and difficulty hearing others.  He 
frequently had to repeat himself.  He reported that his 
condition had a significant effect on his ability to perform 
his occupational functions and activities of daily living due 
to communication related difficulties.  

On objective examination, the auricles were well formed 
bilaterally with no deformity.  Mastoids were nontender with 
no edema or erythema.  External auditory canals were intact 
bilaterally with no edema, scaling or discharge.  Bilateral 
tympanic membranes were intact with no perforations or 
scarring.  There was no evidence of active middle or inner 
ear disease.  There was no suppuration, effusion or aural 
polyps.  There was minimal movement of the tympanic membrane 
with Valsalva.

The Veteran was diagnosed with Eustachian tube dysfunction by 
history.  The examiner noted that the condition could cause 
temporary hearing loss if it was associated with fluid in the 
middle ear; however, the Veteran had a normal previous 
audiogram and no current evidence of middle ear effusion.  
Further, the examiner explained that Eustachian tube 
dysfunction was not typically associated with dizziness.

The Veteran's Eustachian tube dysfunction has been assigned a 
10 percent disability evaluation by analogy under 38 C.F.R. § 
4.87, Diagnostic Code 6204.  Under Diagnostic Code 6204, a 10 
percent evaluation is assigned for peripheral vestibular 
disorders manifested by occasional dizziness.  A 30 percent 
evaluation is assigned for peripheral vestibular disorders 
manifested by dizziness and occasional staggering.  Hearing 
impairment or suppuration are to be separately rated and 
combined.

Given its review of the record, the Board finds that an 
evaluation in excess of 10 percent for the Veteran's service-
connected Eustachian tube dysfunction is not warranted.  
Overall, the symptoms described during the multiple VA 
examinations are adequately contemplated by the 10 percent 
evaluation already assigned.  The Board is aware that in the 
June 2007 VA examination, the Veteran reported two episodes 
of what sounded like syncope after standing quickly; however, 
he denied vertigo.  Further, the examiner commented, that the 
Veteran's ear disorder was more likely due to inflammation of 
his temporomandibular joints which could resolve if he 
avoided chewing gum and tried a diet of soft foods and a 
course of anti-inflammatories for 2 weeks.  Moreover, in the 
October 2008 VA examination, the Veteran denied other ear-
related problems such as tinnitus, vertigo, balance or gait 
problems, ear discharge, pain or pruritus.  Objectively there 
was no deformity of the ears.  There was no evidence of 
active middle or inner ear disease; there was no suppuration, 
effusion or aural polyps.  For these reasons, an evaluation 
in excess of 10 percent for the service-connected Eustachian 
tube dysfunction is not warranted in this case.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected Eustachian tube dysfunction 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While he has indicated some work 
impairment, he did not describe the adverse effect and it is 
not otherwise confirmed.  He reported having to repeat things 
or have things repeated to him, but no hearing loss has been 
clinically established. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).



	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for the service-
connected Eustachian tube dysfunction is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


